Citation Nr: 1017816	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  09-39 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of death for 
the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to 
October 1970.  He died in April 2008.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied entitlement to service connection 
for the cause of the Veteran's death, among other claims.

The appellant testified before the undersigned at a February 
2010 RO (Travel Board).  A transcript has been associated 
with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death was 
respiratory insufficiency, progressive small lymphocytic 
lymphoma and chronic lymphocytic leukemia (CLL).  Other 
significant conditions which contributed to the Veteran's 
death included chronic kidney disease, chronic anemia, 
diabetes, Agent Orange exposure, posttraumatic stress 
disorder (PTSD), hemiparesis and arthritis aneurysm by 
history.

2.  The Veteran's exposure to chemicals and pollution at El 
Toro Marine Corps Air Station during service caused his CLL 
and small lymphocytic lymphoma.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause 
of death have been met. 38 U.S.C.A. §§ 1110, 1310, 5107(b) 
(West 2002); 38 C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5- 
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
appellant in substantiating her service connection claim for 
the Veteran's cause of death.

DIC is paid to a surviving spouse of a qualifying veteran who 
died from a service- connected disability.  38 U.S.C.A. 
§ 1310; see Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the 
death of a veteran was the result of active service, the laws 
and regulations pertaining to basic service connection apply.  
38 U.S.C.A. § 1310.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

In a DIC claim based on cause of death, the first requirement 
for service connection, evidence of a current disability, 
will always have been met (the current disability being the 
condition that caused the veteran to die).  Carbino v. Gober, 
10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 
168 F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the Vietnam era. 
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption 
requires that the veteran actually stepped foot on land in 
Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-
97.

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

Notwithstanding the foregoing presumptions, the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 
120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. 
Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Cause of Death Service Connection Claim

The appellant contends that the Veteran's death from CLL was 
caused by his in-service exposure to various chemicals while 
stationed at El Toro, California.

An August 1966 entrance examination and October 1970 
discharge examination were negative for any relevant 
abnormalities.  The remaining service treatment records were 
negative for any complaints, diagnoses or treatment for CLL.

Service personnel records indicate that the Veteran's 
military occupational specialty was Air Freight Operations 
Man.  He was stationed at El Toro Marine Corps Air Station 
(MCAS) from approximately February 1967 to May 1967 and from 
July 1969 to October 1970.

Post-service treatment records indicate that the Veteran was 
diagnosed with Stage 0 or perhaps Stage 1 CLL in July 2001.  
The VA physician noted in July 2001 that this disease was not 
curable and no therapy was indicated at that time.  This 
condition remained asymptomatic until March 2004, when he 
developed thrombocytopenia and his CLL was categorized as 
Stage 4.  The Veteran underwent chemotherapy in the fall of 
2004 and in the fall of 2007.  He was admitted for nursing 
home care in August 2007.  Palliative radiation therapy was 
performed in the spring of 2008 following the development of 
a small lymphocytic lymphoma.  He expired in April 2008. 

A July 2004 opinion from Dr. D. K. noted that he had been 
treating the Veteran for CLL, a form of non-Hodgkin's 
lymphoma.  The physician opined that this cancer was related 
to the Veteran's exposure to Benzene and to Agent Orange.

An April 2008 opinion from Dr. D. K. noted that the Veteran's 
prognosis was extremely poor and that he was considered 
terminal.  The physician opined that his CLL is most likely 
than not due to his Agent Orange exposure.

A May 2009 VA psychology examiner opined that it was less 
likely than not that the Veteran's PTSD contributed to his 
death.  The medical literature did not reveal any link 
between the Veteran's lymphoma and leukemia and PTSD.  This 
examiner had reviewed only the Veteran's VA treatment records 
prior to rendering this opinion.

An October 2009 opinion from Dr. D. R., one of the Veteran's 
treating VA physicians, noted that he had died from CLL and 
small cell lymphoma.  During service, the Veteran had been 
stationed at El Toro MCAS in California from August 1968 to 
April 1971 during which time he worked as an air freight man 
and drove a truck.  He wore a gas mask and protective shoes 
during this time.  El Toro MCAS was closed in 1999 due to 
soil and ground contamination.  Activities at the base 
"generated harmful waste and pain residues, hydraulic 
fluids, batteries and other waste into the soil and grounds 
from several past operations".  There were also four 
landfills located on the base which burned solid waste, oil, 
paint residues, flammable fluids, jet fluid, industrial 
solvents, aviation gasoline and other liquids into the air.  
El Toro MCAS was included on the United States Environmental 
Protection Agency (EPA) National Priorities list of hazardous 
waste sites requiring cleanup.

The Veteran was noted to have been exposed to air pollution 
generated from the burnings at the four landfills during his 
service in the October 2009 opinion.  Benzene, alkalating 
agents, aromatic amines, solvents used in chemicals, plastic, 
rubber, exposure to petroleum products, paint, agricultural 
chemicals and chemical exposures were known causes of 
leukemia.  It was more likely than not that the Veteran's 
leukemia and lymphoma were caused from this in-service 
chemical exposure at El Toro MCAS during his transport of 
hazardous materials and his exposure to pollution from 
landfill burnings.

During the February 2010 hearing, the appellant testified 
that she had known the Veteran during service and that they 
had married shortly after his discharge.  He had worked as a 
freight man during service and that his duties included 
washing and decontaminating airplanes.  He did not serve in 
Vietnam.  Following service he worked as a medical 
professional at a VA facility.

El Toro MCAS had been placed on the EPA Superfund National 
Priority List due to organic solvent contamination of the 
soil and groundwater.  United States Environmental Protection 
Agency National Priority List; 
www.epa.gov/superfund/sites/npl/where.htm.

An appendix to the April 1991 Centers for Disease Control 
(CDC) Draft Final Investigation and Feasibility Study Work 
Plan addressing the El Toro MCAS detailed the various sites 
studied during the agency's public health assessment.  One 
base landfill had been used beginning in the late 1960s and 
accepted waste including waste oils, hydraulic fluids, paint 
residues, transformers, solvents, construction debris, 
batteries and municipal waste.  A second base landfill 
operated during the late 1960s and accepted burnable trash, 
municipal solid waste, unspecified fuels, oils, solvents, 
cleaning fluids, scrap metals and paint residues.  Burning 
was performed to reduce waste volume at this landfill.  Two 
other base landfills were operational during time periods 
other than when the Veteran served at El Toro MCAS.  During 
the 1960s, waste oils were directly applied to the ground for 
dust control in one area.  Agency for Toxic Substances & 
Disease Registry; Public Health Assessment, El Toro Marine 
Corps Air Station, Santa Ana, Orange County, California; 
www.atsdc.cdc.gov/HAC/pha/PHA.asp?dorid=19&pg=1.

The Veteran served at El Toro MCAS for more than one year and 
worked in Air Freight Operations.  His death certificate 
indicated that his causes of death included CLL and small 
lymphocytic lymphoma.  The October 2009 opinion from the 
Veteran's treating VA physician, the only competent medical 
opinion of record, establishes a nexus between the Veteran's 
cause of death and his service.  This opinion is buttressed 
by the April 1991 CDC report which confirmed the burning of 
hazardous materials at base landfills during the Veteran's 
service at El Toro MCAS.

All of the elements for the grant of service connection for 
the Veteran's cause of death have been demonstrated.  
Accordingly entitlement to DIC, on the basis of service 
connection for the cause of the Veteran's death, is granted.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to DIC on the basis of service connection for the 
Veteran's cause of death is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


